 



EXECUTION COPY

EXHIBIT 10.3
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of
October 1, 2007 by and between HealthSpring, Inc., a Delaware corporation (the
“Company”), and the Persons listed on the signature page to this Agreement
(collectively, the “Sellers” and each individually, a “Seller”). All capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Stock Purchase Agreement (the “Purchase Agreement”) by and between
the Company, the Sellers, Leon Medical Centers Health Plans, Inc., a Florida
corporation, and NewQuest, LLC, , a Texas limited liability company, dated as of
August 9, 2007.
RECITALS
     WHEREAS, the Company has issued to the Sellers the Shares pursuant to, and
subject to the restrictions, conditions and terms set forth in, the Purchase
Agreement and the Escrow Agreement; and
     WHEREAS, the Company and the Sellers have agreed to enter into this
Agreement to provide for certain registration rights in favor of the Holders,
subject to the terms and conditions hereinafter provided.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained in this Agreement and the Purchase Agreement, the
receipt and sufficiency of which are hereby acknowledged, the parties mutually
agree as follows:
     1. Registration Rights
     1.1 Certain Definitions. The following terms shall have the following
respective meanings:
          “Automatic Shelf Registration Statement” an automatic shelf
registration statement within the meaning of Rule 405 under the Securities Act.
          “Holder” shall mean each of the Sellers and any Person holding
Registrable Securities to whom the rights under this Section 1 have been
transferred in accordance with Section 1.7.
          “Holder Representative” shall mean Benjamin Leon, Jr. until the
appointment of his successor by written notice executed by all of the Holders
and delivered to the Company.
          “Prospectus” shall mean the prospectus or prospectuses included in any
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.
          “Registrable Securities” means (i) each and all of the Shares, and
(ii) any and all shares of HealthSpring Stock issued or distributed by
HealthSpring on or after the Closing Date in respect of the Shares (including in
connection with any dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, reclassification, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of
HealthSpring Stock or other securities of HealthSpring or other similar
corporate transaction or event affecting the HealthSpring Stock); provided,
however, that Registrable Securities shall not include any Registrable
Securities that (A) have been transferred to a Person that is

1



--------------------------------------------------------------------------------



 



not a Holder pursuant to the Registration Statement or other effective
registration statement under the Securities Act or in compliance with Rule 144
or any other provision of the Securities Act, (B) have been tendered to
HealthSpring by the Sellers in order to satisfy any amounts owed to a Buyer
Party by Sellers pursuant to Section 11 (Indemnification) of the Purchase
Agreement, or (C) have been forfeited by Sellers as a result of the Share
Release Condition not having been satisfied on or prior to the Share Release
Deadline (as the same may be extended as provided in the Purchase Agreement).
          “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act, and, if necessary, the declaration or ordering by the SEC of the
effectiveness of such Registration Statement.
          “Registration Expenses” shall mean all expenses incurred by the
Company in complying with Section 1.2 including, without limitation, all
registration, qualification, listing and filing fees and expenses, transfer
agent’s and registrar’s fees and expenses, cost of distributing Prospectuses as
well as any amendments and supplements thereto, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and all independent certified
public accountants and other Persons retained by the Company, blue sky fees and
expenses, fees and expenses of any special audits incident to or required by any
such registration and all other costs and expenses of the Company incident to
the preparation, printing and filing under the Securities Act of the
Registration Statement and all amendments and supplements thereto.
          “Registration Statement” shall mean a registration statement of the
Company on Form S-3 (or the applicable successor form then in effect), or such
other form available to the Company, which covers the Registrable Securities
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference in such Registration Statement.
          “Rule 144” shall mean Rule 144 as promulgated by the SEC under the
Securities Act, as such Rule may be amended from time to time, or any successor
rule that may be promulgated by the SEC.
          “Selling Expenses” shall mean all fees and disbursements of counsel
and other advisors retained by the Holders and all selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities by the Holders.
          “Trigger Date” shall mean ninety (90) days prior to the date the Share
Release Condition is contemplated to be satisfied in accordance with the
Purchase Agreement as reasonably determined and certified by the Holder
Representative in good faith.
          “WKSI” means a “well-known seasoned issuer” as defined in Rule 405
under the Securities Act.
     1.2 Requested Registration.
          (a) Request for Re-sale Registration. If at any time on or after the
Trigger Date, the Company shall receive from the Holder Representative a written
request (the “Demand Notice”) that the Company file a Registration Statement for
a public re-sale of Registrable Securities (which will not be an underwritten
offering), the Company will (subject to Section 1.8), in accordance with the
registration procedures set forth in Section 1.4:
               (i) promptly give written notice of the proposed registration to
all other Holders;

2



--------------------------------------------------------------------------------



 



               (ii) if the Company is then a WKSI, as promptly as practicable,
but in any event no later than the date the Share Release Condition is satisfied
(the “Effectiveness Deadline”)), file and cause to be immediately effective a
Registration Statement, which Registration Statement shall be an Automatic Shelf
Registration Statement, which shall provide for the registration, sale and
distribution of all Registrable Securities by the Holders as the selling
securityholders thereunder in the manner of distribution reasonably specified in
the Demand Notice (which will not be an underwritten offering);
               (iii) if the Company is not then a WKSI, as promptly as
practicable but in all events within ten (10) business days (to the extent the
Company is then Form S-3 eligible) or within sixty (60) days (to the extent the
Company is not then Form S-3 eligible) following delivery of the Demand Notice,
file a Registration Statement which shall provide for the registration, sale and
distribution of all Registrable Securities by the Holders as the selling
securityholders thereunder in the manner of distribution reasonably specified in
the Demand Notice (which will not be an underwritten offering), and use its
commercially reasonable best efforts to cause such Registration Statement to be
declared effective on the Effectiveness Deadline or, if after the exercise of
such efforts the Registration Statement is not declared effective on the
Effectiveness Deadline, use commercially reasonable best efforts to cause such
Registration Statement to be declared effective in all events within thirty
(30) days thereafter.
     Notwithstanding the foregoing, the Company shall not be obligated to take
any action to file if then a WKSI, or to cause to become effective otherwise,
any such registration pursuant to this Section 1.2 if the Company shall furnish
to the Holder Representative a certificate, signed by an executive officer of
the Company, stating that in the good faith judgment of the Company’s Board of
Directors it would be seriously detrimental to the Company or its stockholders
for a Registration Statement to be filed in the near future, then the Company’s
obligation to register under this Section 1.2 shall be deferred for a period not
to exceed ninety (90) days from the date of receipt of the written request from
the Holder Representative.
          (b) The Company shall only be obligated to file one Registration
Statement under this Agreement.
          (c) The Company may suspend the availability to the Holders of the
Registration Statement and the underlying Prospectus if (i) an event occurs and
is continuing as a result of which such Prospectus contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made and (ii)
if the Board of Directors of the Company determines in good faith that the
disclosure of such event at such time would be impracticable (given the nature
of the event) or otherwise seriously detrimental to the Company or its
stockholders; provided, however, that upon the occurrence of any event described
in clauses (i) and (ii) of this Section 1.2(c) (a “Suspension Event”), the
Company shall (A) provide to the Holders a certificate, signed by an executive
officer of the Company, to the effect that a Suspension Event has occurred, and
(B) give written and telephonic notice to the Holder Representative that the
availability of the Registration Statement and the underlying Prospectus is
suspended and, upon actual receipt by the Holder Representative of such notice,
each Holder agrees not to offer or sell any Registrable Securities pursuant to
the Registration Statement until such Holder’s receipt of copies of a
supplemented or amended Prospectus correcting the applicable misstatement or
omission with respect to such Suspension Event. The period(s) during which the
availability of the Registration Statement and any Prospectus may be suspended
as hereinabove provided (the “Suspension Period”) shall in no event exceed an
aggregate of 60 days in any 90-day period or an aggregate of 120 days in any
360-day period. The Company shall not be required to specify in the certificate
and notice to the Holders the nature of the event giving rise to the Suspension
Period.

3



--------------------------------------------------------------------------------



 



     1.3 Expenses of Registration. All Registration Expenses incurred in
connection with the registration pursuant to Section 1.2 shall be borne by the
Company and all Selling Expenses relating to such registration shall be borne by
the Holders pro rata on the basis of the number of Registrable Securities so
registered.
     1.4 Registration Procedures. In the case of the registration effected by
the Company pursuant to this Section 1, the Company will keep each Holder
advised in writing as to the initiation of such registration and as to the
completion and effectiveness thereof. At its expense, the Company will:
          (a) Prepare and file with the SEC the Registration Statement with
respect to all Registrable Securities and, if required, use commercially
reasonable best efforts to cause such Registration Statement to become
effective, in each case, in accordance with the provisions of Section 1.2(a),
and, subject to Section 1.2(c), keep such Registration Statement continuously
effective with respect to each Holder until the earlier of (i) the completion of
the distribution described in the Registration Statement or (ii) the date such
Holder’s Registrable Securities may be sold in accordance with Rule 144 in any
90 day period; provided, however, that before filing such Registration Statement
or any amendments or supplements thereto, the Company will furnish to the Holder
Representative copies of all such documents proposed to be filed, the of portion
which documents that relate to information with respect to the Holders will be
subject to the review and reasonable comment of the Holders and their counsel;
          (b) Prepare and, subject to Section 1.2(c), file with the SEC such
amendments and supplements to such Registration Statement (including the
Prospectus used in connection with such Registration Statement) as may be
necessary to keep such Registration Statement continuously effective for the
period specified in Section 1.4(a) and to comply with the provisions of the
Securities Act with respect to the Holders’ intended method of disposition of
all securities covered by such Registration Statement as set forth in such
Registration Statement;
          (c) Furnish to the Holders, as expeditiously as practicable, such
numbers of copies of the Registration Statement, including the Prospectus, and
each amendment and supplement thereto, in conformity with the requirements of
the Securities Act, and such other documents as they may reasonably request in
order to facilitate the disposition of Registrable Securities owned by them.
          (d) Use its commercially reasonable best efforts to register and
qualify the securities covered by such Registration Statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act.
          (e) Subject to Section 1.2(c), notify each Holder covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing, and, subject to any Suspension Period, as promptly as practicable,
(i) prepare and file with the SEC such amendments and supplements to such
Registration Statement (including the Prospectus used in connection with such
Registration Statement), and (ii) furnish to all Holders a reasonable number of
copies of such supplement or amendment of such Prospectus as shall be necessary

4



--------------------------------------------------------------------------------



 



so that as thereafter delivered to the purchasers of Registrable Securities,
such Prospectus shall not include an untrue statement of material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not in the light of the circumstances then existing.
          (f) Cause all such Registrable Securities to be listed or quoted,
prior to the effectiveness of the Registration Statement, on each securities
exchange, automated quotation system or other quotation system on which similar
securities issued by the issuer of the Registrable Securities are then listed or
quoted, and use commercially reasonable best efforts to cause such listing or
quotation to be continuously maintained.
          (g) In the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related Prospectus or suspending the qualification of
any Registrable Securities included in such Registration Statement for sale in
any jurisdiction, (i) immediately notify the Holders of such order or the
initiation of any Actions by any Person for that purpose, and (ii) use its
commercially reasonable best efforts to promptly obtain the withdrawal of such
order and the favorable disposition of any such Actions at the earliest possible
moment.
          (h) On the effectiveness of the Registration Statement, (i) cause all
legends to be removed from all certificates representing any Registrable
Securities (including causing to be provided any written authorizations and any
other required documents to the transfer agent for such Registrable Securities
in order to effectuate such removal) and (ii) otherwise fully cooperate with the
participating Holders to facilitate the timely preparation and delivery of new
certificates (not bearing any restrictive legends) representing any Registrable
Securities to be sold under such registration, and enable such Registrable
Securities to be in such denominations and registered in such names as the
participating Holders may request.
          (i) Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities registered pursuant to this Agreement, in each
case not later than the effective date of such registration.
          (j) Comply in all material respects with all applicable securities
Laws (including all applicable rules and regulations of the SEC).
     1.5 Indemnification.
          (a) To the extent permitted by law, the Company will hold harmless and
indemnify each Holder with respect to which registration has been effected
pursuant to this Section 1 against all costs, expenses, claims, losses, damages
or liabilities (or Actions in respect thereof), including any of the foregoing
incurred in settlement of any Action, commenced or threatened, arising out of or
based on (i) any untrue statement (or alleged untrue statement) of a material
fact contained in any Registration Statement, Prospectus, offering circular or
other document (including any report or other document incorporated therein as a
part thereof), or any amendment or supplement thereto, incident or related to
any such registration, qualification or compliance, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or (iii) any violation by the Company of
the Securities Act, the Securities Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Securities Exchange
Act or any state securities law applicable to the Company in connection with any
such registration, qualification or compliance, and the Company will reimburse
each such Holder (and each Person controlling such Holder, as applicable
(without duplication

5



--------------------------------------------------------------------------------



 



of recovery)), as incurred, for any legal and any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or Action, provided that the indemnity agreement
contained in this Section 1.5(a) shall not apply to amounts paid in settlement
of any such claim, loss, damage, liability or Action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed), nor shall the Company be liable
to any such Holder in any such case to the extent that any such claim, loss,
damage, liability or Action arises out of or is based on (A) any untrue
statement or omission (or alleged untrue statement or omission) of a material
fact made in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Holder and stated to be specifically for
use in the Registration Statement or Prospectus and contained therein or (B) use
or delivery by such Holder of a Prospectus other than the most current
Prospectus made available to such Holder by the Company.
          (b) To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, hold harmless and
indemnify the Company, and each of its directors and officers, against all
costs, expenses, claims, losses, damages and liabilities (or Actions in respect
thereof), including any of the foregoing incurred in settlement of any Action,
commenced or threatened, arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any Registration
Statement (including the underlying Prospectus), or any amendment or supplement
thereto, or (ii) any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement or Prospectus in reliance upon and in conformity with
written information furnished to the Company by or on behalf such Holder and
stated to be specifically for use in the Registration Statement or Prospectus
and contained therein, and will reimburse the Company, and each of its directors
and officers, as incurred, for any legal and any other expenses reasonably
incurred in connection with investigating, preparing or any such claim, loss,
damage, liability or Action, provided that the indemnity agreement contained in
this Section 1.5(b) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability or Action if such settlement is effected without
the consent of the Holder Representative (which consent shall not be
unreasonably withheld, conditioned or delayed). In no event shall any
indemnification obligation of a Holder under this Section 1.6(b) exceed the net
proceeds from such Holder’s sale of the Registrable Securities giving rise to
such obligation, except in the case of willful misrepresentation by such Holder.
          (c) Each party entitled to indemnification under this Section 1.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
Action resulting therefrom, provided that counsel for the Indemnifying Party,
who shall conduct the defense of such claim or Action, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld,
conditioned or delayed), and the Indemnified Party may participate in such
defense at such party’s expense; provided however, that the Indemnified Party
shall have the right to retain its own counsel, with reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would not be
appropriate due to actual or potential differing interests between such
Indemnified Party and any other party represented by such counsel in such
proceeding, and provided further that the failure of any Indemnified Party to
give notice as provided herein shall relieve the Indemnifying Party of its
obligations under this Section 1.5 to the extent (but only to the extent) that
the failure to give such notice is materially prejudicial to an Indemnifying
Party’s ability to defend such Action. No Indemnifying Party, in the defense of
any such claim or Action, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term

6



--------------------------------------------------------------------------------



 



thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability or obligation of any kind whatsoever in respect to
such claim or Action.
          (d) If the indemnification provided for in this Section 1.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any cost, loss, liability, claim, damage or expense referred to
therein, then the Indemnifying Party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such cost, loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions that resulted in such cost, loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by a Holder
under this Section 1.5(d) exceed the net proceeds from such Holder’s sale of the
Registrable Securities, except in the case of willful fraud by such Holder. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
          (e) The obligations of the Company and Holders under this Section 1.5
shall survive the completion of any offering of Registrable Securities pursuant
to the Registration Statement under this Section 1, and otherwise.
     1.6 Information by Holder. The Holders of Registrable Securities included
in the registration shall furnish to the Company such information and affidavits
regarding such Holders, the Registrable Securities held by them and the
distribution proposed by such Holders as the Company may reasonably request in
writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Section 1.
     1.7 Transfer of Registration Rights. Except as provided in the immediately
following sentence, the rights to cause the Company to register securities
granted to the Holders under this Section 1 may be not transferred or otherwise
assigned by the Holders without the Company’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. The rights
to cause the Company to register securities granted to the Holders under
Section 1 may be transferred or otherwise assigned to a transferee or assignee
in connection with any transfer or assignment of Registrable Securities as
permitted under the Escrow Agreement (whether before or after release from the
Escrow Account) by the Holder; provided that (i) the transferor provides the
Company with prior written notice of the proposed transfer, and (ii) the
transferee agrees in writing to be bound by the provisions of this Agreement by
executing a counterpart signature page to this Agreement, whereupon, such
transferee shall be deemed to constitute a Holder for all purposes hereunder.
     1.8 Sales Under Rule 144. The Company shall have no obligation to
effectuate the registration required by this Section 1 with respect to any
individual Holder if, and only to the extent that, all Registrable Securities
owned by such Holder are then eligible to be sold to the public in any 90 day
period pursuant to Rule 144; provided, however, that, in such event the Company
shall (i) deliver a notice to the Holder Representative referencing its denial
to effectuate a registration with respect to such Holder pursuant to this
Section 1.8; (ii) to the extent the Registrable Securities are then eligible for
resale pursuant to section (k) of Rule 144, upon request from or on behalf of
such Holder cause all legends to be removed from all certificates representing
any Registrable Securities owned by such Holder (including, at its sole cost and
expense, causing to be provided any required legal authorizations and other
required

7



--------------------------------------------------------------------------------



 



documents to the transfer agent for such Registrable Securities in order to
effectuate such removal), and (iii) upon notice from or on behalf of such Holder
of such Holder’s intent to transfer any such Registrable Securities, provide all
reasonable cooperation with such Holder to facilitate the timely preparation and
delivery of new certificates (not bearing any restrictive legends) representing
any Registrable Securities to be sold by such Holder (including, at its sole
cost and expense, causing to be provided, subject to its receipt of customary
representations letters and the filing by Holder of a Form 144 if applicable)
any required legal authorizations and other required documents to the transfer
agent for such Registrable Securities in order to effectuate such removal), and
enable such Registrable Securities to be in such denominations and registered in
such names as such Holder may request.
     1.9 Reports Under Securities Exchange Act. With a view to making available
to the Holders the benefits of Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Holder to sell securities of the Company to
the public without registration or pursuant to a registration on Form S-3, the
Company agrees to use its commercially reasonable best efforts, from and during
the effectiveness of the Registration Statement until the Registrable Shares may
be sold pursuant to Rule 144(k), to:
          (a) make and keep public information available at all times, as those
terms are understood and defined in Rule 144;
          (b) file with the SEC in a timely manner all reports and other
documents required to be filed by the Company under the Securities Exchange Act;
and
          (c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Securities Exchange Act, and (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company.
     2. General Provisions
     2.1 Specific Enforcement. The parties expressly agree that the parties may
be irreparably damaged if this Agreement is not specifically enforced. Upon a
breach or threatened breach of the terms, covenants and/or conditions of this
Agreement by a party, the other party shall, in addition to all other remedies,
be entitled to apply for a temporary or permanent injunction, and/or a decree
for specific performance, in accordance with the provisions hereof.
     2.2 Amendments and Waivers. Except as otherwise provided herein, any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Holder Representative. Each Holder hereby expressly acknowledges and
agrees that any amendment or waiver effected in accordance with this Section
shall be binding upon such Holder, regardless of his or her actual consent at
the time of such amendment or waiver.
     2.3 Expenses. If any action at law or in equity is commenced to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and disbursements (before and at trial and at all
appellate levels) in addition to any other remedy or relief to which such party
may be entitled.

8



--------------------------------------------------------------------------------



 



     2.4 Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the parties (including
permitted transferees of any Registrable Securities). This Agreement and the
rights and obligations of the parties hereunder may not be assigned by the
Company without the prior written consent of the Holder Representative or by any
of the Holders except as provided in Section 1.7, and any purported assignment
in violation of this Section 2.4 shall be void and of no force or effect.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
     2.5 Notices. Any notice, consent, demand or other communication required or
permitted hereunder must be in writing to be effective and shall be deemed
delivered and received (i) upon delivery if personally delivered, including by a
nationally recognized overnight delivery service such as FedEx, or (ii) if
delivered by mail or facsimile transmission (with confirmation via mail), when
received, each addressed or sent by facsimile transmission as follows (or to
such other address as any party shall specify by written notice so given):

              If to the Company:       HealthSpring, Inc.     9009 Carothers
Parkway     Building B, Suite 501     Franklin, TN 37607
 
  Attention:   J. Gentry Barden
 
      Senior Vice President, Corporate General Counsel and Secretary
 
      Fax (615) 401-4566       with a copy (which shall not constitute notice)
to:       Bass, Berry & Sims PLC     315 Deaderick Street, Suite 2700    
Nashville, TN 37238
 
  Attention:   J. James Jenkins, Jr.
 
      Fax (615) 742-2736       If to Sellers or any Holder (including the Holder
Representative):       Attention: Benjamin Leon, Jr.     Leon Medical Centers,
Inc.     11501 SW 40th Street     Miami, Florida 33165     Fax (305) 642-1658  
    with a copy (which shall not constitute notice) to:       Bilzin Sumberg
Baena Price & Axelrod LLP     200 S. Biscayne Boulevard, Suite 2500     Miami,
Florida 33131
 
  Attention:   Samuel C. Ullman
 
      Fax (305) 351-2299

9



--------------------------------------------------------------------------------



 



     2.6 Governing Law. This Agreement, and any dispute, controversy or claim
arising out of or relating to this Agreement or a breach thereof shall be
governed by, and construed in accordance with the laws of the State of Delaware
(except as provided in the immediately following sentence).
     2.7 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes any and all
prior and contemporaneous agreements of the parties with respect to the subject
matter hereof.
     2.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. This Agreement shall become effective
when one or more counterparts hereof have been executed by each of the Parties
hereto and delivered to the other Parties hereto, it being understood that all
Parties need not sign the same counterpart. Delivery by facsimile or e-mail
transmission in PDF format to counsel for the other Party of a counterpart
executed by a Party shall be deemed to meet the requirements of the previous
sentence and to constitute good and effective delivery for all purposes.
     2.9 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be limited to the
extent necessary to be enforceable and the balance of the Agreement shall be
interpreted as if such provision were so limited and shall be enforceable in
accordance with its terms.
     2.10 Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
any term or provision of this Agreement. For all purposes of this Agreement, the
term “business day” shall mean a day other than Saturday, Sunday or any day on
which banks located in the State of Florida are authorized or obligated to
close. The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.” Words such
as “herein,” “hereinafter,” “hereof,” “hereby” and “hereunder” and the words of
like import refer to this Agreement, unless the context requires otherwise.
[Remainder of page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the day and year first above written.

                  HEALTHSPRING, INC.      
 
  By:   /s/ Kevin M. McNamara    
 
  Name:  
Kevin M. McNamara 
   
 
           
 
  Title:   Executive Vice President, Chief Financial Officer, and Treasurer     
 
                  SELLERS:           /s/ Benjamin Leon, Jr.                  
Name: Benjamin Leon, Jr,           /s/ Silvia Leon                   Name:
Silvia Leon           /s/ Benjamin Leon, III                   Name: Benjamin
Leon, III           /s/ Lourdes Leon                   Name: Lourdes Leon      
    /s/ Silvia Maury                   Name: Silvia Maury           /s/ Albert
R. Maury                   Name: Albert R. Maury           /s/ Stuart Eiseman  
                Name: Stuart Eiseman           /s/ Carlos Nuñez                
  Name: Carlos Nuñez    

